Case 1:19-cv-01370-JRS-MPB Document 1-1 Filed 04/04/19 Page 1 of 5 PageID #: 10

     (-




 STATE OF INDIANA               )       IN THE MARION CIRCUIT/SUPERIOR COURT
                                ) SS:
 COUNTY OF MARION               )       CAUSE NO.



 SHELYA RICHARDSON,                             )
                                                )
                 Plaintiff,                     )
                                                )            i         li
          v.                                    )
                                                )
 WARREN HARBOR APARTMENTS,                      )
 LLC and WARREN HARBOR LLC,                     )    ^ a          Ou
                                                )
                 Defendant.                     )



                     COMPLAINT FOR DAMAGES AND JURY DEMAND


          Plaintiff Shelya Richardson, by counsel, for her Complaint for Damages against Warren


 Harbor Apartments, LLC and Warren Harbor LLC, (hereinafter "Defendants" or "Warren Harbor


 Apartments"), states and alleges:


                                    JURISDICTION AND VENUE


          1.     Jurisdiction and venue are proper in this court because the events or omissions

 giving rise to Plaintiffs claims arose and took place in Marion County, Indiana; and because all


 parties are either citizens of the State of Indiana or conduct business in the State of Indiana in

 Marion County, Indiana.
                                                                            •




                                              PARTIES


          2.     At all relevant times herein, Plaintiff Shelya Richardson (hereinafter "Plaintiff or

 "Richardson") was a resident of the State of Indiana and a resident at 2130 Yorkshire Court,


 #407, Indianapolis, Indiana 46227, of Warren Harbor Apartments in the County of Marion.




                                                                                EXHIBIT 1
Case 1:19-cv-01370-JRS-MPB Document 1-1 Filed 04/04/19 Page 2 of 5 PageID #: 11

     »*•



           3.   Defendant Warren Harbor LLC is a domestic limited liability company which is


 registered to do business within the State of Indiana.


           4.   Defendant Warren Harbor Apartments, LLC is a foreign limited liability company


 which is registered to do business within the State of Indiana and conducts Business by operating


 an apartment complex within the territorial jurisdiction of this Court.


                                       FACTUAL BACKGROUND


           5.   Plaintiff Richardson became a tenant of the Warren Harbor Apartments in July


 2014.


           6.   Plaintiff Richardson complained to Defendants on numerous occasions regarding


 the moldy condition of her apartment, as well as other inhabitable conditions. Plaintiff ultimately


 contacted the Marion County Board of Health who inspected her apartment on February 13,


 2015, and resulted in the Marion County Health Department serving notices of violations on


 February 16, 2015.


           7.   Plaintiff Richardson was exposed to elevated and dangerous levels of mold,


bacteria, and/or fungi, which Warren Harbor Apartments had allowed to infiltrate and/or


 accumulate within the building and had failed to mitigate.


           8.   Plaintiff Richardson's premises was infested with rats and/or mice which Warren


Harbor Apartments had allowed to infiltrate and/or accumulate within the building and had failed


to mitigate.


           9.   As a direct result of Plaintiff s exposure to elevated and dangerous levels of mold,


bacteria, and/or fungi in her apartment as well as rats and/or mice, Plaintiff became ill and was




                                                  2
Case 1:19-cv-01370-JRS-MPB Document 1-1 Filed 04/04/19 Page 3 of 5 PageID #: 12


     c


 diagnosed with a serious respiratory condition caused by her repeated exposure to contaminants


 in the Warren Harbor Apartments building.


         1 0.   Plaintiff Richardson commenced non-payment of rent while awaiting mitigation


 of the dangerous conditions and Warren Harbor Apartments filed for eviction of Plaintiff


 Richardson in the Warren Township Division of the Marion County Small Claims Court. On


May 6, 2015, Judge Graves allowed Plaintiff Richardson to vacate the premises and was not


 evicted and was not ordered to pay the past due rent.


                                 LIABILITY AND DAMAGES


         1 1.   Warren Harbor Apartments owed Plaintiff a duty of care to maintain and operate


 its apartment premises in a manner that would promote the health and safety of its tenants, like


Plaintiff, who resided in Warren Harbor Apartments. This duty includes, without limitation, the


duty to prevent contaminants, mold, bacteria, and/or fungi from infiltrating, growing and


multiplying within its building and ventilation systems; and a duty to prevent the infestation of


the premises by rats and/or mice.


         12.    Warren Harbor Apartments breached its duty by failing to maintain the building


where Plaintiff lived in a manner that would prevent the presence and/or accumulation of


contaminants, mold, bacteria and/or fungi, and those substances did in fact infiltrate, grow and


develop in Warren Harbor Apartment's building and apartment wherein Plaintiff lived.


         13.    Warren Harbor Apartments breached its duty by failing to maintain the building


where Plaintiff lived in a manner that would prevent the presence and/or accumulation of rats


and/or mice, and those pests did in fact infiltrate and reproduce in Warren Harbor Apartment's


building and apartment wherein Plaintiff lived.



                                                  3
Case 1:19-cv-01370-JRS-MPB Document 1-1 Filed 04/04/19 Page 4 of 5 PageID #: 13

     c


         14.     As a direct result of Warren Harbor Apartment's carelessness and/or negligence in

 failing to safely maintain its premises for its residents like Plaintiff, Plaintiff has suffered or


 incurred serious personal injury, permanent medical problems, medical expenses in the past and


 in the future, out of pocket expenses, mental and emotional distress and anguish, and a loss of


 enjoyment of life in that she can no longer engage in certain activities which have enriched and


nourished her life in the past.


         WHEREFORE, Plaintiff prays she be awarded damages sufficient to compensate her for


all damages allowed by law, for costs of this action, including attorney's fees, and for all other


appropriate relief.


                                                 Respectfully submitted,


                                                 MACEY SWANSON and ALLMAN




                                                                                                   Out
                                                 tteseph E. iAlIman #17
                                                 Attom^/for Plaintiff
                                                 ShelyaRichardson




MACEY SWANSON AND ALLMAN
445 North Pennsylvania Street
 Suite 401
Indianapolis, IN 46204-1800
Telephone: (317)637-2345
Facsimile: (317)637-2369
www.macevlaw. com




                                                    4
Case 1:19-cv-01370-JRS-MPB Document 1-1 Filed 04/04/19 Page 5 of 5 PageID #: 14



                                         JURY DEMAND


        Plaintiff demands this cause of action be tried to a jury.


                                               Respectfully submitted,


                                               MACEY SWANSON AND ALLMAN




                                                   !P   .. Allman; # 1 72 1 4(2&


MACEY SWANSON AND ALLMAN
445 North Pennsylvania Street
 Suite 401
Indianapolis, IN 46204-1800
Tele: (317)637-2345
Fax: (317)637-2369




                                                  5
